Exhibit 10.3

 

January 21, 1999

 

Personal

 

Mr. W. Hunt

Hexcel Composites Ltd

Duxford

Cambridge

CB2  4QD

 

Dear Bill:

 

Your pension benefits

 

The pension provision made for you by Ciba was set out in a letter dated 19
August 1992 from Mr. J.S. Fraser.  The purpose of this letter is to confirm that
Hexcel Composites Limited (the “Company”) is pleased to maintain your existing
pension promise as set out in Mr. Fraser’s letter.  This letter also clarifies
your pension promise and your life assurance and ill-health retirement benefits.

 

Retirement at Normal Retirement Date

 

Your Normal Retirement Date is your 65th birthday.  On retirement at this date
you will receive an annual pension of two-thirds of your Pensionable Salary over
the year prior to retirement.  Pensionable Salary is your basic salary plus any
further earnings which are pensionable under the terms of the Hexcel Composites
Limited Pension Scheme (the “HCL Scheme”).  For the avoidance of doubt your
Pensionable Salary will not be restricted by the earnings cap imposed by the
Finance Act 1989.

 

Early Retirement from age 60

 

At your option, you may retire from the Company’s service on or after your 60th
birthday.  In such circumstances you will receive an annual pension of
two-thirds of your Pensionable Salary over the year prior to retirement.

 

Leaving service benefits

 

On leaving service you will be entitled to an annual pension deferred to your
Normal Retirement Date.  The annual deferred pension will be 1/720th of your
Pensionable Salary over the year prior to leaving service multiplied by the
number of months from the date

 

1

--------------------------------------------------------------------------------


 

you first joined a Ciba-Geigy pension scheme to the date of leaving service (up
to a maximum of 480 months).

 

This deferred pension is to be increased over the period between the date of
leaving and your Normal Retirement Date by the lesser of the increase in the
Retail Prices Index and 5% per year compound over this period.

 

If you choose to receive your deferred pension before your Normal Retirement
Date then a reduction will be applied for early payment on the same basis as
applies to deferred pensions in the HCL Scheme at the time of your retirement.

 

Death after retirement (or after leaving service but before Normal Retirement
Date)

 

On death after retirement (or after leaving service but before Normal Retirement
Date) your widow will receive an annual pension of 60% of your own pension.

 

Death in service

 

A lump sum of three times your Pensionable Salary will be paid.

 

An annual pension will be paid to your widow of 40% of the Pensionable Salary
earned over the year prior to your death.

 

Retirement on ill-health grounds

 

If, having obtained medical evidence, the Company decides that you are unable to
carry out your normal duties as a result of ill-health or disability then you
will be granted an annual pension of two-thirds of your Pensionable Salary
earned over the year prior to retirement.  On death after ill-health retirement
an annual pension of 60% of your own annual pension will be payable to your
widow.

 

Lump sum option

 

On retirement you may take part of your benefits in lump sum form by giving up
part of your pension entitlement.  Under current legislation, part of your
benefits from the HCL Scheme and your Standard Life personal pension may be
taken as a lump sum free of tax.  If you decide to take part of your benefits as
a lump sum then your pension promise will be reduced on the same basis as
applies as at the date of your retirement to members of the HCL Scheme
exchanging pension for a lump sum.

 

Any reduction in your pension promise as a result of taking a lump sum will be
ignored in calculating the widow’s pension promise in respect of death after
retirement.

 

2

--------------------------------------------------------------------------------


 

Your contributions

 

You will be required to contribute towards your pension arrangements at the same
percentage of your Pensionable Salary as is applicable to members of the HCL
Scheme from time to time (currently 4% of Pensionable Salary).  Since your
benefits are based on Pensionable Salary without restriction for the earnings
cap, your contributions will also be based on unrestricted Pensionable Salary. 
Your pension contributions will be paid to the HCL Scheme, subject to Inland
Revenue maximum contribution limits.

 

Post retirement increases

 

The pension payable to you (and the pension payable contingently to your wife)
in accordance with your promise will be increased annually in payment by the
lesser of 5% and the increase in the Retail Prices Index.  Further discretionary
increases may be provided if the Company believes this would be consistent with
discretionary increases awarded to pensioners of the HCL Scheme.

 

Provision of your benefits

 

Your pension promise will be provided from the aggregate of the following
sources:

 

1.               Your benefits from your Standard Life personal pension in
respect of contributions paid prior to 1 January 1998 when you joined the HCL
Scheme.

 

2.               Your benefits in respect of the transfer value paid from the
Ciba Pension Scheme to the HCL Scheme in January 1998.  These benefits are set
out in the appendix to this letter.

 

3.               Your benefits in respect of pensionable service in the HCL
Scheme from 1 January 1998.  These will be the Inland Revenue maximum benefits
in respect of such service which, under current legislation, will be the lesser
of:

 

•                  1/30th of the earnings cap for each year of service; and

 

•                  2/3rds of the earnings cap less your benefits under 1 and 2
above.

 

4.               Direct payment of benefits from Hexcel Composites Limited to
the extent, if any, that 1, 2 and 3 above are insufficient to provide the
promised benefits.  Any proceeds of life assurance and disability insurance
policies affected by the Company on your behalf will be used to finance such
direct payments – i.e., such proceeds will be used to finance your benefit
promise and not payable in addition to it.

 

5.               This letter is executed as a deed poll with the intention of
allowing your wife to benefit from the promises made in this letter.

 

3

--------------------------------------------------------------------------------


 

Yours sincerely

 

 /s/ Stephen C. Forsyth

 

 /s/ Ira J. Krakower

S C Forsyth, Director

I J Krakower, Director

 

executed as a deed poll for and on behalf of Hexcel Composites Limited

 

This is to confirm that Hexcel Corporation (which shall include its successors
and assigns) irrevocably guarantees all payments due William Hunt or his wife
pursuant to paragraph 4 above to the extent that Hexcel Composites Limited fails
for whatever reason to do so, in whatever form, including lump sum, as required
to be paid by Hexcel Composites Limited.

 

 

/s/ John J. Lee

 

 

John J. Lee

 

Chairman & CEO

 

 

executed as a deed poll by Hexcel Corporation

 

 

Countersigned by W. Hunt to confirm his acceptance that this letter replaces the
letter of 19 August 1992 from Mr. J.S. Fraser of Ciba.

 

/s/ William Hunt

 

 

W. Hunt

 

 

4

--------------------------------------------------------------------------------


 

Appendix to letter dated 21 January 1999

 

Mr. W. Hunt

 

Benefits from the HCL Pension Scheme in respect of the transfer value received
from the Ciba Pension Scheme in January 1998.

 

•                  A pension of £39,900 per annum as at 1 January 1998, payable
from your Normal Retirement Date (i.e. your 65th birthday).

 

•                  A reduced pension of £29,900 per annum as at 1 January 1998
on early retirement at age 60.

 

•                  On retirement between ages 60 and 65 the pension would be
calculated pro rata.

 

•                  The pension as at 1 January 1998 will be increased in line
with the Retail Prices Index over the period from 1 January 1998 to retirement.

 

•                  The pension will increase in payment in line with normal HCL
Scheme increases (i.e. in line with the Retail Prices Index subject to an annual
maximum increase of 5% and subject to possible further discretionary increases
if inflation exceeds 5% in a particular year).

 

•                  On death, either before or after retirement, a widow’s
pension of 60% of the pension (including increases up to the date of death) is
payable.

 

5

--------------------------------------------------------------------------------